DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 20, 22-23, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Kusashima et al. (US# 2017/0310447 hereinafter referred to as Kusashima ‘447) and Kusashima et al. (US# 2018/0343088 hereinafter referred to as Kusashima).

	RE Claim 15, Takeda discloses a method for wireless communication (See Takeda Background; Summary), comprising: 
	determining whether to schedule a transmission of a physical uplink shared 3channel (PUSCH) to be transmitted in an uplink pilot time slot (UpPTS) (See Takeda Background; Summary; [0147]-[0151] – PUSCH transmitted in UpPTS); 
	transmitting, to a user equipment during a first subframe, downlink control information (DCI) (See Takeda Background; Summary; [0062] – determining to transmit resource scheduling information for PUSCH in TTIs (i.e. downlink control information)) that indicates an uplink index value (See Takeda Background; Summary; [0062], [0224] – resource scheduling information can be in the form of an index) that identifies a set of resources (See Takeda [0062], [0136], [0224] – UL resource assignment (i.e. based on position [0136] – index [0224])) for determining a timing of a transmission time interval (TTI) (See Takeda [0062] – scheduling resources for both transmitting and receiving short or long TTIs (i.e. establishing resources for UE to receive DCI information in short/long TTIs)) for the PUSCH transmission in the 6UpPTS of a second subframe (See Takeda Background; Summary; [0062], [0136], [0224] – determining to transmit scheduling information for PUSCH in TTIs (i.e. downlink control information)), the determined timing of the TTI being based at least in part on a processing latency 7capability of the UE (See Takeda Background; Summary; [0062], [0072], [0110] – i.e. based on UE supporting normal TTIs or shortened TTIs; processing capability can be whether the UE is a legacy UE or a UE that supports shortened TTI);
	transmitting, during the TTI, the scheduling information for the PUSCH in the UpPTS (See Takeda Background; Summary; [0062] – transmitting scheduling information for PUSCH in TTIs (i.e. downlink control information)); and
	10 receiving the PUSCH in the UpPTS via the set of resources based at least in part on the scheduling 11information (See Takeda Background; Summary; [0147]-[0151] – receiving PUSCH in UpPTS with UCI based on scheduling information received in DCIs).
	Takeda does not specifically disclose 
	The DCI associated with a first DCI format from a set of DCI formats, wherein the DCI associated with the first DCI format indicates the uplink index value; or
	Wherein the timing is based on the set of resources indicated by the DCI associated with the first DCI format.
	However, Kusashima ‘447 teaches of wherein the timing for transmitting the PUSCH in a UpPTS (See Kusashima [0067]) wherein the timing is based on the set of resources indicated by the DCI associated with the first DCI format (See Kusashima [0016] – timing between received DCI in a DCI format, and PUSCH based on DCI identified resources).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, wherein the timing is based on the set of resources indicated by the DCI associated with the first DCI format, as taught in Kusashima ‘447. One is motivated as such in order to improve efficiency (See Kusashima ‘447 Summary; [0017]).
	Takeda, modified by Kusashima ‘447, does not specifically disclose 
	The DCI associated with a first DCI format from a set of DCI formats, wherein the DCI associated with the first DCI format indicates the uplink index value.
	However, Kusashima teaches of 
	The DCI associated with a first DCI format from a set of DCI formats (See Kusashim [0013], [0099] – DCI format 0/4 of a plurality of DCI formats), wherein the DCI associated with the first DCI format indicates the uplink index value (See Kusashim [0012]-[0013], [0095] – DCI format comprises PUSCH index value wherein the PUSCH can be transmitted in UpPTS); and
	Transmitting the PUSCH in the UpPTS based in part on the uplink index value (See Kusashim [0012]-[0013], [0095] – transmitting PUSCH based on DCI format index value; PUSCH can be transmitted in UpPTS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Kusashima ‘447, comprising the DCI associated with a first DCI format from a set of DCI formats, wherein the DCI associated with the first DCI format indicates the uplink index value, as taught in Kusashima. One is motivated as such in order to allow for proper communication based on frame type (See Kusashima [0010]-[0011]).

	RE Claim 16, Takeda, modified by Kusashima ‘447 and Kusashima, discloses a method, as set forth in claim 15 above, wherein the processing latency capability of the UE comprises a 2latency reduction capability of the UE (See Takeda Background; Summary; [0147]-[0151] – transmitting PUSCH in UpPTS based on new shortened TTI configuration and whether the UE supports normal or shortened TTI (i.e. whether the UE is a legacy UE or shortened-TTI supporting UE)).	

	RE Claim 17, Takeda, modified by Kusashima ‘447 and Kusashima, discloses a method, as set forth in claim 16 above, wherein the latency reduction capability of the UE comprises at least one of: 
	a scheduling timing reduction capability, a TTI duration reduction capability, or a combination thereof (See Takeda Background; Summary; [0147]-[0151] – shortened TTIs).

	RE Claim 20, Takeda, modified by Kusashima ‘447 and Kusashima, discloses a method, as set forth in claim 15 above, further comprising jointly managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs (See Takeda [0062], [0149] – managing HARQ for PUSCHs).

	RE Claim 22, Takeda, modified by Kusashima ‘447 and Kusashima, discloses a method, as set forth in claim 15 above, further comprising:
	transmitting an acknowledgement of the PUSCH in the UpPTS in a same set of physical HARQ indicator channel (PHICH) resources used to acknowledge PUSCH transmissions in one or more uplink subframes (See Takeda [0170] – downlink ACK using PHICH resources).

	RE Claim 23, Takeda, modified by Kusashima ‘447 and Kusashima, discloses a method, as set forth in claim 15 above, further comprising:
	transmitting2transmittingt downlink control information (DCI) (See Takeda Background; Summary; [0062] – downlink control information); and3 
	indicating a presence of an uplink grant for the PUSCH in the UpPTS, in the DCI (See Takeda Background; Summary; [0062] – determining uplink scheduling for PUSCH based on DCI),4 based at least in part on: 
	a state of an information field included in the DCI (See Takeda [0062] – using DCI for uplink scheduling (i.e. “state of” DCI includes scheduling information for uplink transmission)), a masking of a5 control channel including the DCI with a predetermined cyclic redundancy check (CRC)6 mask, an association of the uplink grant with a predetermined decoding candidate, a size of7 the DCI, the first subframe in which the DCI is received, a DCI format, or a 8combination thereof.

	RE Claim 29, Takeda discloses an apparatus for wireless communication at a network device (See Takeda Background; Summary), comprising: 
	3a processor (See Takeda Background; Summary – base stations have processors); and
	4memory coupled with the processor (See Takeda Background; Summary – base stations have memory coupled with processors);  5the processor and the memory configured to:
	6determine whether to schedule a transmission of a physical 7uplink shared channel (PUSCH) to be transmitted in an uplink pilot time slot 8(UpPTS) (See Takeda Background; Summary; [0147]-[0151] – PUSCH transmitted in UpPTS);
	9transmit, to a user equipment (UE) during a first subframe, downlink control information (DCI) that inidcates an uplink index value (See Takeda Background; Summary; [0062], [0224] – resource scheduling information can be in the form of an index) that identifies a set of resources (See Takeda [0062], [0136], [0224] – UL resource assignment (i.e. based on position [0136] – index [0224])) for determining a timing of a transmission time interval (TTI) (See Takeda [0062] – scheduling resources for both transmitting and receiving short or long TTIs (i.e. establishing resources for UE to receive DCI information in short/long TTIs)) for the PUSCH transmission in the 6UpPTS of a second subframe (See Takeda Background; Summary; [0062], [0136], [0224] – determining to transmit scheduling information for PUSCH in TTIs (i.e. downlink control information)), the determined timing of the TTI being 12based at least in part on a processing latency capability of the UE (See Takeda Background; Summary; [0062], [0072], [0110] – i.e. based on UE supporting normal TTIs or shortened TTIs; processing capability can be whether the UE is a legacy UE or a UE that supports shortened TTI);
	13transmit, during the TTI, the scheduling information for the 14PUSCH in the UpPTS (See Takeda Background; Summary; [0062], [0224] – transmitting scheduling information for PUSCH in TTIs (i.e. downlink control information)); and
	15receive the PUSCH in the UpPTS via the set of resources based at least in part on the 16scheduling information  (See Takeda Background; Summary; [0147]-[0151] – receiving PUSCH in UpPTS with UCI based on resources from scheduling information received in DCIs).
	Takeda does not specifically disclose 
	The DCI associated with a first DCI format from a set of DCI formats, wherein the DCI associated with the first DCI format indicates the uplink index value; or
	Wherein the timing is based on the set of resources indicated by the DCI associated with the first DCI format.
	However, Kusashima ‘447 teaches of wherein the timing for transmitting the PUSCH in a UpPTS (See Kusashima [0067]) wherein the timing is based on the set of resources indicated by the DCI associated with the first DCI format (See Kusashima [0016] – timing between received DCI in a DCI format, and PUSCH based on DCI identified resources).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, wherein the timing is based on the set of resources indicated by the DCI associated with the first DCI format, as taught in Kusashima ‘447. One is motivated as such in order to improve efficiency (See Kusashima ‘447 Summary; [0017]).
	Takeda, modified by Kusashima ‘447, does not specifically disclose 
	The DCI associated with a first DCI format from a set of DCI formats, wherein the DCI associated with the first DCI format indicates the uplink index value.
	However, Kusashima teaches of 
	The DCI associated with a first DCI format from a set of DCI formats (See Kusashim [0013], [0099] – DCI format 0/4 of a plurality of DCI formats), wherein the DCI associated with the first DCI format indicates the uplink index value (See Kusashim [0012]-[0013], [0095] – DCI format comprises PUSCH index value wherein the PUSCH can be transmitted in UpPTS); and
	Transmitting the PUSCH in the UpPTS based in part on the uplink index value (See Kusashim [0012]-[0013], [0095] – transmitting PUSCH based on DCI format index value; PUSCH can be transmitted in UpPTS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Kusashima ‘447, comprising the DCI associated with a first DCI format from a set of DCI formats, wherein the DCI associated with the first DCI format indicates the uplink index value, as taught in Kusashima. One is motivated as such in order to allow for proper communication based on frame type (See Kusashima [0010]-[0011]).

	RE Claim 30, Takeda, modified by Kusashima ‘447 and Kusashima, discloses an apparatus, as set forth in claim 29 above, wherein the processing latency capability of the UE comprises a 2latency reduction capability of the UE (See Takeda Background; Summary; [0147]-[0151] – transmitting PUSCH in UpPTS based on new shortened TTI configuration and whether the UE supports normal or shortened TTI (i.e. whether the UE is a legacy UE or shortened-TTI supporting UE)).	

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Kusashima et al. (US# 2017/0310447 hereinafter referred to as Kusashima ‘447), Kusashima et al. (US# 2018/0343088 hereinafter referred to as Kusashima) and Nogami et al. (US# 2017/0273071 hereinafter referred to as Nogami).

	RE Claim 18, Takeda, modified by Kusashima ‘447 and Kusashima, discloses a method, as set forth in claim 17 above. Takeda, modified by Kusashima ‘447 and Kusashima, does not specifically disclose wherein the determined timing of the TTI for transmitting 2the scheduling information for the PUSCH comprises at least one of a leading boundary 3occurring at least 3.5 subframes prior to the UpPTS, a leading boundary occurring at least 4two subframes prior to the UpPTS, a leading boundary occuring at least 2.5 subframes prior 5to the UpPTS, or a combination thereof.
	However, Nogami teaches of wherein the determined timing of the TTI for transmitting 2the scheduling information for the PUSCH comprises at least one of a leading boundary 3occurring at least 3.5 subframes prior to the UpPTS (See Nogami FIG 9; [0128] – i.e. 4 subframe boundary for normal TTI), a leading boundary occurring at least 4two subframes prior to the UpPTS (See Nogami [0284]-[0287] – i.e. 2 subframe boundary for shortened TTI), a leading boundary occuring at least 2.5 subframes prior 5to the UpPTS (See Nogami [0289] – i.e. 3 subframe boundary for shortened TTI), or a combination thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Kusashima ‘447 and Kusashima, wherein the determined timing of the TTI for transmitting 2the scheduling information for the PUSCH comprises at least one of a leading boundary 3occurring at least 3.5 subframes prior to the UpPTS, a leading boundary occurring at least 4two subframes prior to the UpPTS, a leading boundary occuring at least 2.5 subframes prior 5to the UpPTS, or a combination thereof, as taught in Nogami. One is motivated as such in order to improve system flexibility and efficiency (See Nogami Background).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Kusashima et al. (US# 2017/0310447 hereinafter referred to as Kusashima ‘447), Kusashima et al. (US# 2018/0343088 hereinafter referred to as Kusashima) and Yao et al. (US# 2017/0317790 hereinafter referred to as Yao).

	RE Claim 19, Takeda, modified by Kusashima ‘447 and Kusashima, discloses a method, as set forth in claim 15 above.
	Takeda, modified by Kusashima ‘447 and Kusashima, does not specifically disclose separately managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs.
	However, Yao teaches of separately managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs (See Yao [0070]-[0072] – HARQ for PUSCH in UpPTS handled differently than HARQ for PUSCH for normal/legacy cases).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Kusashima ‘447 and Kusashima, comprising separately managing uplink hybrid automatic repeat request (HARQ) for the 3PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs, as taught in Yao. One is motivated as such in order to better handle HARQ in special subframes (See Yao Background; Summary).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Kusashima et al. (US# 2017/0310447 hereinafter referred to as Kusashima ‘447), Kusashima et al. (US# 2018/0343088 hereinafter referred to as Kusashima) and Skov et al. (US# 2015/0103704 hereinafter referred to as Skov).

	RE Claim 21, Takeda, modified by Kusashima ‘447 and Kusashima, discloses a method, as set forth in claim 15 above.
	Takeda, modified by Kusashima ‘447 and Kusashima, does not specifically disclose asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs.
	However, Skov teaches of asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs (See Skov [0042], [0049] – asynchronous HARQ for PUSCH (which can be in UpPTS)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication, as disclosed in Takeda, modified by Kusashima ‘447 and Kusashima, comprising asynchronously receiving uplink hybrid automatic repeat request (HARQ) for 3the PUSCH in the UpPTS and uplink HARQ for PUSCH transmissions in one or more uplink 4TTIs, as taught in Skov. One is motivated as such in order to better determine UL resources (See Skov [0049]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Kusashima et al. (US# 2017/0310447 hereinafter referred to as Kusashima ‘447), Kusashima et al. (US# 2018/0343088 hereinafter referred to as Kusashima) and Takeda et al. (US# 2013/0343313 hereinafter referred to as Takeda ‘313).

	RE Claim 24, Takeda, modified by Kusashima ‘447 and Kusashima, discloses a method, as set forth in claim 15 above, comprising transmitting downlink control information (DCI) (See Takeda [0062]-[0063] – transmitting DCI).
	Takeda, modified by Kusashima ‘447 and Kusashima, does not specifically disclose 3 
4	the DCI comprising at least one decoding candidate for an uplink grant5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on a size of the DCI.
	However, Takeda ‘313 teaches of 
	determining a size of the DCI (See Takeda ‘313 [0018], [0143] – determining DCI size (i.e. extended)); and
4	the DCI comprising at least one decoding candidate for an uplink grant5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on a size of the DCI (See Takeda ‘313 [0018], [0143] – performing blind decoding of DCI for uplink scheduling information based on extended size).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Takeda, modified by Kusashima ‘447 and Kusashima, comprising determining a size of the DCI; and
4	the DCI comprising at least one decoding candidate for an uplink grant5 for the PUSCH in the UpPTS, the at least one decoding candidate based at least in part on the6 size of the DCI, as taught in Takeda ‘313. One is motivated as such in order to reduce the number of blind decodings that need to take place (See Takeda ‘313 Background; [0010]-[0019]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US# 2019/0036676 hereinafter referred to as Takeda) in view of Kusashima et al. (US# 2017/0310447 hereinafter referred to as Kusashima ‘447), Kusashima et al. (US# 2018/0343088 hereinafter referred to as Kusashima) and Aiba et al. (US# 2016/0056933 hereinafter referred to as Aiba).

	RE Claim 25, Takeda, modified by Kusashima ‘447 and Kusashima, discloses a method, as set forth in claim 15 above. 
	Takeda, modified by Kusashima ‘447 and Kusashima, does not specifically disclose receiving a random access preamble; and 3 scheduling the transmission of the PUSCH in the UpPTS in response to 4receiving the random access preamble. 1 
	However, Aiba teaches of receiving a random access preamble (See Aiba [0048], [0080], [0111] – receiving random access preamble); and 
	3 scheduling the transmission of the PUSCH in the UpPTS in response to 4receiving the random access preamble (See Aiba [0048], [0080], [0111] – random access response scheduling PUSCH (in UpPTS)). 1 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system, as disclosed in Takeda, modified by Kusashima ‘447 and Kusashima, comprising receiving a random access preamble; and 3 scheduling the transmission of the PUSCH in the UpPTS in response to 4receiving the random access preamble, as taught in Aiba. One is motivated as such in order to improve efficiency when transmitting based on scheduling from a base station (See Aiba [0010]-[0018]).



Allowable Subject Matter
Claims 1-14, 26-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art teaches of receiving DCI which indicates an uplink index value identifying resources for transmitting PUSCH in a UpPTS (See Takeda) as well as determining the timing between receiving the DCI and transmitting the PUSCH on the UpPTS (See Takeda) wherein the timing is based on the processing latency capability of the UE (See Takeda) and the identified resources indicated by the DCI associated with a DCI format (See Kusashima). However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “receiving downlink control information (DCI) during a first subframe of a transmission time interval (TTI), the DCI associated with a first DCI format from a set of DCI formats, wherein the DCI associated with the first DCI format indicates an uplink index value identifying resources for transmitting a physical uplink shared channel (PUSCH) in an uplink pilot time slot (UpPTS) of a second subframe; determining, based at least in part on the uplink index value, a timing between receiving the DCI in the first subframe of the TTI and transmitting the PUSCH on the UpPTS, wherein the determined timing is based on a processing latency capability of the UE and the identified resources indicated by the DCI associated with the first DCI format; and transmitting the PUSCH in the UpPTS via the identified resources based at least in part on the determined timing and the uplink index value”, as claimed (emphasis added).

Response to Arguments
	Applicant's arguments filed 04/28/2022 have been fully considered. 
	Regarding Applicant's arguments for claims 1-14, 26-28, see Allowable Subject Matter Section above.
	Regarding Applicant's arguments that the cited references do not teach the elements of claims 15-25, 29-30, the Examiner submits that the claim language for amended claims 15 and 29 are not the same as claims 1 and 26. That is, claims 15 and 29 do not require that the uplink index value determine a timing between receiving the DCI in the first subframe of the TTI and transmitting the PUSCH on the UpPTS. Claims 15 and 29 only require that the uplink index value identifies a set of resources for determining a TTI for receiving scheduling information for the PUSCH transmission in the UpPTS (See Claims 15 and 29 above, Takeda reference). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477